DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of types of secondary solvent comprising claim 1-13 in the reply filed on 02/12/2021 is acknowledged.  The traversal is on the ground(s) that a search and an examination of all claims would place no undue burden on the Examiner.  This is not found persuasive because the species of groupings of patentably indistinct species require different search strategies and/or search queries. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 13 and 17-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kakadjian et al. (US 2009/0200033 A1) (“Kakadjian” herein)

(Claims contain only selected species)

Claim 1
Kakadjian discloses a method of treating an oil and/or gas well having a wellbore, comprising:
 	injecting a solution into the wellbore, wherein the solution comprises a microemulsion, wherein the microemulsion is a homogeneous thermodynamically stable single phase comprising: [0109-0110, 0124]
	a water continuous phase, [0125]
 	between about 1 wt. % and about 95 wt. % water; [0123]
	between about 1 wt.% and about 30 wt.% of a solvent; wherein the solvent comprises a first solvent and a second solvent; the first solvent comprising a terpene solvent and the second solvent comprising an; a primary, secondary, or tertiary alcohol having between 1 and 20 carbon atoms; [0031, 0117-0119] 
 	between about 0.1 wt. % and about 50 wt. % alcohol; [0031] and
 	 between about 1 wt. % and 90 wt. % surfactant, versus the total microemulsion. [0031]
Since Kakadjian discloses the same method of treating an oil/gas well comprising water, solvent, alcohol, and surfactant, it would form a homogeneous thermodynamically stable single phase microemulsion.
In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 2
Kakadjian discloses the method as in claim 1, wherein the microemulsion is diluted and/or combined with a fluid prior to and/or during injection. [0044, 0123, 0126]

Claim 3
Kakadjian discloses the method as in claim 2, wherein the microemulsion is present in an amount between about 0.1 and about 50 gallons per thousand gallons of the fluid. [0044]

Claim 4
Kakadjian discloses the method as in claim 1, wherein the alcohol comprises isopropanol. [0031]

Claim 5
Kakadjian discloses the method as in claim 1, wherein the alcohol is present in an amount between about 1 wt. % and about 50 wt. % versus the total microemulsion. [0031]

Claim 6
Kakadjian discloses the method as in claim 1, wherein the microemulsion further comprises a freezing point depression agent. [0121]

Claim 7
Kakadjian discloses the method as in claim 6, wherein the freezing point depression agent is present in an amount between about 0.5 wt. % and about 30 wt. % versus the total microemulsion. [0093, 0121]

Claim 8
Kakadjian discloses the method as in claim 1, wherein the microemulsion further comprises one or more additional additives. [0121, 0158]

Claim 9
Kakadjian discloses the method as in claim 8, wherein the one or more additional additives are selected from the group consisting of an alcohol, a freezing point depression agent, an acid, a salt, a proppant, a scale inhibitor, a friction reducer, a biocide, a corrosion inhibitor, a buffer, a viscosifier, a clay swelling inhibitor, an oxygen scavenger, and a clay stabilizer. [0121, 0145, 0158]

Claim 10
the method as in claim 8, wherein the one or more additional additives is present in an amount between about 0 wt. % and about 30 wt.% versus the total microemulsion. [0093, 0121]

Claim 11
Kakadjian discloses the method as in claim 1, wherein the surfactant comprises a first type of surfactant and a second type of surfactant. [0043]

Claim 12
Kakadjian discloses the method as in claim 1, wherein the surfactant is present in an amount between about 1 wt. % and about 60 wt. % versus the total microemulsion. [0031, 0043]

Claim 13
Kakadjian discloses the method as in claim 1, wherein the second solvent comprises a primary, secondary, or tertiary alcohol having between 1 and 20 carbon atoms. [0031, 0109, 0117-0118]

Claim 18
Kakadjian discloses the method as in claim 1, wherein the terpene solvent comprises d-limonene and/or dipentene. [0119]

Claim 19
the method as in claim 1, wherein the primary, secondary, or tertiary alcohol having between 1 and 20 carbon atoms comprises 8 carbon atoms. [0109, 0117-0118]

Claim 20
Kakadjian discloses the method as in claim 1, wherein the primary, secondary, or tertiary alcohol having between 1 and 20 carbon atoms comprises octanol, methyl heptanol, ethylhexanol, dimethylhexanol, propylpentanol, methylethylpentanol, trimethylpentanol, and/or isomers thereof. [0109, 0118]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11, 12, 13, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3,4,10,11,12, and 13 of copending Application No. 16/410,930 (‘930 herein). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application contains the limitation incorporating ‘930 dependent claims. 

 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Falana et al. (US 7,915,203 B2) Secondary emulsifiers for inverted emulsion fluids and methods for making and using same teaches a new class of secondary emulsifying agents for use in inverted mud and other inverted system is disclosed and method for making and using same, Kakadjian et al. (US 8,466,094 B2) Aggregating compositions, modified particulate metal-oxides, modified formation surfaces, and methods for making and using same teaches a method for treating solid materials is disclosed, where the treating compositions coats surfaces or portions of surfaces of the solid materials changing an aggregation or agglomeration propensity of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/19/2021